Case 1:20-cv-23060-RNS Document 11 Entered on FLSD Docket 09/03/2020 Page 1 of 6



                            United States District Court
                                      for the
                            Southern District of Florida

  Raven Environmental Restoration        )
  Services, LLC, Plaintiff,              )
                                         )
  v.                                     ) Civil Action No. 20-23060-Civ-Scola
                                         )
  United National Insurance              )
  Company, Defendant.                    )
                        Order Granting Motion to Dismiss
        Plaintiff Raven Environmental Restoration Services, LLC, claims that
  Defendant United National Insurance Company breached an insurance
  contract by failing to cover damages suffered on or about December 26, 2019,
  by a property located at “2507 NW 16th St Rd, Unit 332, Miami, FL 33125” (the
  “Property”) owned by Miami Riverview Apartments, Inc., the Defendant’s
  insured (the “Insured”). (Compl., ECF No. 1-2 at ¶8.) After careful review of the
  record, briefing, and legal authorities, the Court grants the motion to dismiss
  (ECF No. 5).

        1. Background
         Although the Plaintiff is neither the Insured nor the owner of the
  Property, the Plaintiff commenced this lawsuit after allegedly performing
  restoration services to the Property on behalf of the Insured and the Plaintiff
  claims to have received an assignment of “all rights” under the policy from the
  Insured. (Id. at ¶11.) The complaint alleges that the Defendant received an
  itemized invoice from the Plaintiff detailing the work done and the amount
  owed, but the Defendant has failed to pay the total outstanding bill. (Id. at
  ¶15.) As such, the complaint alleges that the Plaintiff is entitled to collect
  insurance proceeds under the policy for its services. (Id. at ¶12.) The Defendant
  has refused to pay the invoice on the grounds that the assignme nt agre ement
  is invalid and that there is no contract between the parties. (ECF No. 5.) The
  complaint raises two causes of action against the Defendant: Count I is for
  breach of contract and Count II is for quantum meruit.
         The Plaintiff filed its original complaint in state court on May 7, 2020.
  (Def.’s Not. of Removal, ECF No. 1.) Within 30 days of jurisdictional discovery
  revealing federal subject matter jurisdiction, the Defendant remove d this case
  to federal court on July 24, 2020, alleging diversity of citizenship and an
  amount in controversy in excess of $75,000. (Id.)
Case 1:20-cv-23060-RNS Document 11 Entered on FLSD Docket 09/03/2020 Page 2 of 6




        2. Legal Standard
         When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announce s doe s
  not require detailed factual allegations, but it demands more than an
  unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
  Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). A plaintiff must articulate
  “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
  Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility
  standard is not akin to a ‘probability requirement,’ but it asks for more than a
  sheer possibility that a defendant has acted unlawfully.” Id. “Threadbare
  recitals of the elements of a cause of action, supported by mere conclusory
  statements, do not suffice.” Id. Thus, a pleading that offers mere “labels and
  conclusions” or “a formulaic recitation of the elements of a cause of action” wi l l
  not survive dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable
  and generous departure from the hyper-technical, code-pleading regime of a
  prior era, but it does not unlock the doors of discovery for a plaintiff armed
  with nothing more than conclusions.” Iqbal, 556 U.S. at 679.

        3. Analysis
         The Court finds that both counts of the complaint are based on legal
  conclusions without adequate factual support to state a claim upon which
  relief can be granted. The Plaintiff alleges that the Property “suffered a cove re d
  loss” and that the Defendant breached an insurance policy by failing to pay for
  the damages. (ECF No. 1-2 at ¶8.) “While those allegations provide a basic
  sketch of virtually every imaginable . . . insurance claim, they do not provide
  sufficient information to show that this Plaintiff was harmed by this Defendant
  whose action or inaction breached a particular term of their contract.” 5650 N.
  Miami Ave. LLC v. Scottsdale Ins. Co., No. 20-21702-CIV, 2020 WL 3839809, at
  *2 (S.D. Fla. July 8, 2020) (Scola, J.); see also Boca Raton Sailing v. Scottsdale
  Ins., No. 18-cv-81236, 2019 WL 7904805, at *2 (S.D. Fla. Mar. 18, 2019)
Case 1:20-cv-23060-RNS Document 11 Entered on FLSD Docket 09/03/2020 Page 3 of 6



  (Middlebrooks, J.) (The “complaint must at least provide enough information
  regarding the disputed terms to give the opposing party reasonable notice of
  which provisions are being contested.”). By failing to show what policy
  provisions the Defendant breached by not paying the Plaintiff’s invoice, or e ve n
  what portions of the claim the Defendant declined to cover under the policy,
  the complaint presents nothing more than the sort of “the defendant-
  unlawfully-harmed-me accusation” that Iqbal prohibits. 556 U.S. at 678.
         “It is a basic tenet of contract law that a party can only advance a cl ai m
  of breach of written contract by identifying and presenting the actual te rms of
  the contract allegedly breached.” Herssein Law Grp. v. Reed Elsevier, Inc., 594
  F. App'x 606, 608 (11th Cir. 2015) (affirming dismissal of complaint that failed
  to allege breach with sufficient specificity). The 21st paragraph of the ame nde d
  complaint is representative of its overall conclusory nature. In that paragraph,
  the Plaintiff alleges that the Defendant’s refusal to pay the full amount of the
  invoice violated “the applicable Florida Statutes and the contract e nte red into
  between the Insured and Defendant.” (ECF No. 1-2 at ¶21.) Which (of many)
  Florida statutes? Which (of many) terms of the contract? The Defendant cannot
  be tasked with defending itself by guesswork against such a catchall allegation.
  See Herssein Law Grp., 594 F. App’x at 608.
         The allegations in this complaint are particularly attenuated given that
  the Plaintiff sues not as a party to any contract between itself and the
  Defendant, but rather as a purported assignee of the benefits under the pol i cy
  between the Insured and the Defendant. Instead of attaching the policy to the
  complaint, the Plaintiff attached an invoice that it purportedly sent to the
  Defendant. (Exhibit B, ECF No. 1-2 at 13.) However, the reference to an invoice
  does not put the Defendant (much less the Court) on notice as to the nature of
  the precise dispute between the parties. It also gives no notice as to the legal
  theories to which the Defendant must respond. In its opposition to the motion
  to dismiss, the Plaintiff states that it “was not able to identify a single provision
  under the Policy because Plaintiff did not have a copy of the Policy.” (Pl.’s
  Resp., ECF No. 6 at 9.) The Plaintiff further cites to Equity Premium, Inc. v. Twin
  City Fire Ins. Co., 956 So. 2d 1257 (Fla. 4th DCA 2007), for the proposition that
  the Plaintiff “may obtain a copy of the Policy from Defendant through the
  discovery process.” (ECF No. 6 at 9-10.) While it is true as a general matter that
  the policy would be discoverable, simply saying so does not bring the complaint
  any closer to the particularity standard and the Plaintiff has not moved to
  amend the complaint. See NygåRD v. DiPaolo, 753 F. App'x 716, 722 (11th Cir.
  2018) (“[I]f there is a pending motion, a party must take reasonable efforts to
  warn the district court that more discovery is needed before that motion can be
  resolved.”); see also United Tech. Corp. v. Mazer, 556 F.3d 1260, 1280-81 (11th
Case 1:20-cv-23060-RNS Document 11 Entered on FLSD Docket 09/03/2020 Page 4 of 6



  Cir. 2009) (affirming dismissal where plaintiff “never formally moved the district
  court for jurisdictional discovery but, instead, buried such requests in its briefs
  . . . .”). The Court notes that the Defendant actually put the policy into the
  record as an attachment to its notice of removal. (ECF No. 1-3.) Accordingly,
  the Plaintiff’s argument that the policy could have been uncovered in discove ry
  is particularly inapposite given that the policy was in the record even before the
  motion to dismiss was filed. In sum, because the Plaintiff does not provide facts
  that support its legal conclusions, its complaint fails to rise above a “formul ai c
  recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555. As
  such, the Court finds that Count I fails to state a claim upon which relief can
  be granted.
          Count II, for quantum meruit, similarly fails. The elements of a cause of
  action for quantum meruit under Florida law “are that: (1) the plaintiff has
  conferred a benefit on the defendant; (2) the defendant has knowledge of the
  benefit; (3) the defendant has accepted or retained the be ne fit confe rred; and
  (4) the circumstances are such that it would be inequitable for the defendant to
  retain the benefit without paying fair value for it.” Posely v. Eckerd Corp., 433
  F. Supp. 2d 1287, 1313-14 (S.D. Fla. 2006) (Altonaga, J.). In the quantum
  meruit context, “the threshold question[] is not about what benefits were
  conferred, but rather is about the ‘meeting of the minds’ or lack thereof
  between [the parties].” Adventist Health Sys./Sunbelt Inc. v. Med. Sav. Ins. Co.,
  No. 6:03-CV-1121-ORL-19, 2004 WL 6225293, at *4 (M.D. Fla. Mar. 8, 2004).
  Crucially, in a case such as this one where the conferred benefit cannot be
  reasonably undone, the defendant must have knowledge of the benefit with an
  opportunity to decline to accept the benefit. See Absolute Marine Towing &
  Salvage, Inc. v. S/V Iniki, No. 6:09-CV-1712-ORL-31, 2010 WL 2652466, at *2
  (M.D. Fla. June 22, 2010); see also Yeats v. Moody, 128 Fla. 658, 175 So. 719,
  720 (Fla. 1937).
          Here, the complaint does not allege that the Defendant had any prior
  notice of the purportedly conferred benefit (i.e., the restoration of the Property),
  much less any opportunity to decline the purported benefit by stopping the
  Plaintiff from its restoration work before it commenced or while it was
  underway. No “meeting of the minds” appears from the face of the complaint or
  any favorable construction of its allegations. On the contrary, the complaint’s
  only hint at notice is its allegation that the Defendant “received an itemized
  invoice from Plaintiff detailing the work done and the amount owed . . . .” (ECF
  No. 1-2 at ¶15 (emphasis added).) The complaint’s use of the past tense shows
  that by the time the Defendant received notice through its receipt of the
  invoice, the work was already “done” and the amount in dispute was already
  “owed.” Apparently recognizing that post-work notice is effectively no notice for
Case 1:20-cv-23060-RNS Document 11 Entered on FLSD Docket 09/03/2020 Page 5 of 6



  quantum meruit purposes, the Plaintiff now argues in its response to the
  motion to dismiss that the “Defendant had knowledge of the services to be
  performed, approved these services and accepted them.” (ECF No. 6 at 9
  (emphasis added).) However, the Court cannot credit this material reversal from
  past to future tense because “Plaintiffs cannot amend the [complaint] via a
  response to a motion to dismiss.” Llauro v. Tony, No. 1:19-CV-20638, 2020 WL
  3637242, at *7 n.6 (S.D. Fla. June 30, 2020) (Gayles, J.) (citing a Guerrero v.
  Target Corp., 889 F. Supp. 2d 1348, 1356 (S.D. Fla. 2012) (collecting cases)).
  Additionally, the Plaintiff’s argument in its response brief that the Defendant
  “approved” and “accepted” the services is not supported by or made with
  reference to any allegations in the complaint and, again, these new argume nts
  cannot be used to amend the complaint (see id.).
         Accordingly, even assuming that the Plaintiff satisfied the first element of
  conferring a benefit upon the Defendant insurer by restoring the Insured’s
  Property, the complaint fails to satisfy the second and third elements of
  quantum meruit. The fourth element is also not met because it would be unfair
  to force the Defendant to pay for this purported benefit where the Defendant
  had no opportunity to reject the benefit. See, e.g., Absolute Marine Towing &
  Salvage, Inc. v. S/V Iniki, No. 6:09-CV-1712-ORL-31, 2010 WL 2652466, at *2
  (M.D. Fla. June 22, 2010) (“[O]n these facts it would appear to be inequitable
  for [the ship salvage company] to provide an unquantifiable benefit to [the
  insurer], one that [the insurer] had not requested and which [the insurer] could
  not reject or return, and then force [the insurer] to pay for it.”).

        4. Conclusion
        Because the Plaintiff does not allege specific facts in support of its le gal
  conclusions, the Court finds that the complaint fails to adequately state clai ms
  for breach of contract and quantum meruit. The quantum meruit count is
  further deficient because it lacks allegations establishing the legal e lements of
  the claim. As both counts fail on threshold grounds, the Court need not and
  does not reach the additional issues raised by the motion, such as whether the
  assignment to the Plaintiff was valid. Further, as the Plaintiff has not requested
  leave to amend, the Court dismisses the complaint without prejudice and
  without leave to amend. Wagner v. Daewoo Heavy Industries Am. Corp., 314
  F.3d 541, 542 (11th Cir. 2002) (“A district court is not required to grant a
  plaintiff leave to amend his complaint sua sponte when the plaintiff, who is
  represented by counsel, never filed a motion to amend nor requested leave to
  amend before the district court.”); Avena v. Imperial Salon & Spa, Inc., 17-
  14179, 2018 WL 3239707, at *3 (11th Cir. July 3, 2018) (“[W]e’ve rejected the
Case 1:20-cv-23060-RNS Document 11 Entered on FLSD Docket 09/03/2020 Page 6 of 6



  idea that a party can await a ruling on a motion to dismiss before filing a
  motion for leave to amend.”).
        Accordingly, the Court grants the Defendant’s motion to dismiss (ECF
  No. 5) and dismisses the complaint without prejudice and without leave to
  amend. The Clerk is directed to close this case. Any pending motions are
  denied as moot.
          Done and ordered in chambers, at Miami, Florida, on September 2,
  2020.


                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
